Cite as 2015 Ark. 161

                    SUPREME COURT OF ARKANSAS
                                          No.   CR-14-1060

EDMOND McCLINTON                                      Opinion Delivered April   9, 2015
                                 PETITIONER
                                                      PRO SE PETITION TO REINVEST
V.                                                    JURISDICTION IN THE TRIAL
                                                      COURT TO CONSIDER A PETITION
                                                      FOR WRIT OF ERROR CORAM NOBIS
STATE OF ARKANSAS                                     [JEFFERSON COUNTY CIRCUIT
                               RESPONDENT             COURT, NO. 35CR-12-106]

                                                      HONORABLE BERLIN JONES,
                                                      JUDGE

                                                      PETITION DENIED.


                                           PER CURIAM


       In 2014, petitioner Edmond McClinton was found guilty of rape in the Jefferson County

Circuit Court, and he was sentenced to life imprisonment. Counsel for petitioner timely filed

an appeal from that verdict, and the appeal remains pending before this court. Petitioner has

now filed a pro se petition asking that this court reinvest jurisdiction in the trial court to consider

a petition for writ of error coram nobis.1 Because petitioner has failed to show that the writ is

warranted, the petition is denied.

       The filing of the transcript in an appellate court deprives a trial court of jurisdiction.

Green v. State, 2011 Ark. 134 (per curiam). Thus, a petition to reinvest jurisdiction is necessary

after the transcript has been lodged on appeal because a circuit court can entertain a petition for

writ of error coram nobis only after this court grants permission. Id. This court will grant such

       1
       For clerical purposes, the instant motion was assigned the same docket number as the
pending direct appeal.
                                      Cite as 2015 Ark. 161

permission only when it appears the proposed attack on the judgment is meritorious. Echols v.

State, 354 Ark. 414, 418, 125 S.W.3d 153, 156 (2003). In making such a determination, we look

to the reasonableness of the allegations of the petition and to the existence of the probability of

the truth thereof. Id.

       A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Cromeans v. State, 2013 Ark. 273; Howard v. State, 2012 Ark. 177, 403 S.W.3d

38. The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. McDaniels v. State, 2012 Ark. 465 (per curiam). We have

held that a writ of error coram nobis is available to address certain errors that are found in one

of four categories: insanity at the time of trial, a coerced guilty plea, material evidence withheld

by the prosecutor, or a third-party confession to the crime during the time between conviction

and appeal. Cromeans, 2013 Ark. 273; Pitts v. State, 336 Ark. 580, 986 S.W.2d 407 (1999) (per

curiam).

       The function of the writ is to secure relief from a judgment rendered while there existed

some fact that would have prevented its rendition if it had been known to the circuit court and

which, through no negligence or fault of the defendant, was not brought forward before

rendition of judgment. McFerrin v. State, 2012 Ark. 305 (per curiam); Cloird v. State, 2011 Ark.

303 (per curiam). The petitioner has the burden of demonstrating a fundamental error of fact

extrinsic to the record. Williams v. State, 2011 Ark. 541 (per curiam). Coram-nobis proceedings

are attended by a strong presumption that the judgment of conviction is valid. Roberts v. State,

2013 Ark. 56, 425 S.W.3d 771; Carter v. State, 2012 Ark. 186 (per curiam); Penn v. State, 282 Ark.



                                                 2
                                      Cite as 2015 Ark. 161

571, 670 S.W.2d 426 (1984) (citing Troglin v. State, 257 Ark. 644, 519 S.W.2d 740 (1975)).

       Petitioner alleges that he is entitled to coram-nobis relief because the trial court rather

than the jury fixed his punishment; the trial court failed to rule on a number of defense motions;

he was denied a prompt first appearance, arrest warrant, preliminary hearing, grand jury, and

arraignment; his conviction violated Arkansas law, and he was not afforded a fair trial; corpus

delicti was not established, and probable cause was not examined by the trial court. We find no

ground for the issuance of a writ of error coram nobis. As stated, a writ of error coram nobis

is an extraordinary remedy that is available only where there is an error of fact extrinsic to the

record that could not have been raised in the trial court. It is evident on the face of the petition

that the alleged grounds for relief could easily have been discerned at the time of the proceedings

and raised in the trial court; that is, none of the allegations of error was such that it could not

have been settled at trial.

       Petition denied.




                                                 3